Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Issue of Unlisted Options to Directors Melbourne , Australia, 20 November 201 4 . Progen Pharmaceuticals Ltd (ASX: PGL, OTC: PGLA) (“Company”) has today granted unlisted options to the following Directors of the Company to encourage Directors to have a greater alignment with the goals and interests of current and future shareholders. The grant of options is pursuant to shareholder approval received at the Company’s Annual General Meeting held on Friday 7 November 2014. Tranche 1 Tranche 2 Tranche 3 Exercise Price Vesting Date 1 December 2014 1 June 2015 1 December2015 Expiry Date 1 December 2018 1 June 2018 1 December 2018 Mr Jitto Arulampalam (Executive Chairman) 60,000 options 60,000 options - Dr Hongjen Chang (Non-Executive Director) 60,000 options 60,000 options - Mr Heng Hsin Tang (Managing Director Pharmasynth) 150,000 options 150,000 options 150,000 options For further information, please refer to the attached Appendix 3B. ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. Rule 2.7, 3.10.3, 3.10.4, 3.10.5 Appendix 3B New issue announcement, application for quotation of additional securities and agreement Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 01/07/96 Origin: Appendix 5 Amended 01/07/98, 01/09/99, 01/07/00, 30/09/01, 11/03/02, 01/01/03, 24/10/05, 01/08/12, 04/03/13 Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information. Part 1 - All issues You must complete the relevant sections (attach sheets if there is not enough space). 1 +
